EXHIBIT 10.1
 
AMENDMENT #4 TO EMPLOYMENT AGREEMENT




ePlus inc. (the "Company"), a Delaware corporation, and Phillip G. Norton (the
"Executive") (collectively, the "Parties") have previously entered into an
Employment Agreement and amendments, as follows, collectively referred to as the
"Agreement."


Effective Date
 
Document
October 1, 2011
 
Employment Agreement
August 1, 2012
 
Amendment #1
July 1, 2013
 
Amendment #2
February 14, 2014
 
Amendment #3



The Parties hereby agree to this Amendment #4 ("Amendment #4").


1.            Paragraph 5(a) of the Agreement shall be replaced in its entirety
with the following:
 
 (a)
Effective June 10, 2015, Executive shall receive a base annual salary of seven
hundred and ninty-five thousand ($795,000 Dollars).  The salary will be reviewed
by the Company's Compensation Committee on an annual basis, and may be increased
from time to time.



No other provision of the Agreement is affected by this Amendment #4.




Signed:  /s/ John E.
Callies                                                                                  
 
Signed:  /s/ Phillip G.
Norton                                                                                        
John E. Callies
 
Phillip G. Norton
Chairman, Compensation Committee
Chief Executive Officer and President
   
Date:  June 11, 2015
Date: June 15, 2015


